Citation Nr: 0411879	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits and/or the reimbursement of 
unreimbursed medical expenses for the veteran.





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  He died in July 2002, and the appellant is his nephew 
and the court-appointed executor of the veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim for 
accrued benefits and/or reimbursement of unreimbursed medical 
expenses (UMEs) to be paid to the veteran's estate.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

Upon review of the evidentiary record, the Board notes that 
in an April 1997 rating decision, the RO granted the veteran 
entitlement to nonservice-connected pension benefits 
effective in March 1997.  Based on an Improved Pension 
Eligibility Verification Report (EVR) and a Medical Expense 
Report (MER) received in January 2001, in April 2001, the RO 
recomputed the veteran's pension benefits for 2000 and 2001.  
As of January 2001, the veteran was to receive $96.00 per 
month.  This was based on an annual countable income of 
$8,141, based the veteran receiving $9,408 from Social 
Security and $1,812 in expected and allowable UMEs for 2001.  
The MER report showed expected monthly payments of $45.50 for 
Medicare (Part B) and $101 for private medical insurance 
premiums.

In January 2002, the veteran submitted a claim for aid and 
attendance (A&A) because he had been placed in a nursing home 
beginning on December 12, 2001.  The estimated cost of the 
nursing home was $3,896.50 per month, which included an 
estimate of $250 in drug charges.  In a February 2002 
administrative decision, the RO granted aid and attendance 
benefits totalling $1,328.00 per month, effective from 
February 1, 2002.  The RO noted that the veteran's annual 
countable income for VA purposes was zero because the 
veteran's $9,648 income from Social Security was reduced by 
expected and allowable UMEs of $42,048.  The RO apparently 
did not recompute the veteran's pension benefits prior to 
February 2002 based on UMEs.  The veteran died on July [redacted], 
2002.  The same month, the probate court appointed the 
appellant as the executor of the veteran's estate.

Supposedly, in July 2002, the appellant submitted an MER for 
reimbursement of the veteran's UMEs from January through July 
2002.  The Board notes that, although the claims file does 
not contain an original of the appellant's July 2002 filing, 
a copy of the appellant's July 2002 filing, received in June 
2003, has been associated with the record.  In an August 2002 
decision, the RO denied the appellant's request for accrued 
benefits, noting that the veteran was receiving the maximum 
pension rate payable in 2002 based on a zero income.  In 
October 2002, the appellant filed a notice of disagreement 
(NOD), indicating that the veteran only received VA pension 
payments of $96.00 in both January and February 2002, that 
the veteran had UMEs for both of these months and asked that 
the RO refigure the UMEs for the period from January 1 to 
July [redacted], 2002, contending that the estate should be reimbursed 
for the veteran's UMEs for January and February 2002.  In 
April 2003, the appellant filed a formal claim for 
reimbursement from accrued amounts due a deceased 
beneficiary.  In June 2003, the appellant submitted another 
MER, showing expenses of $324 for Medicare (Part B), $829.98 
for private medical insurance, and $2,966.86 for prescription 
drugs from January 1 through July [redacted], 2002.  

With respect to accrued benefits, periodic monetary benefits 
to which a veteran was entitled at the time of death, under 
existing ratings or decisions, or based on evidence in the 
file at the date of death (i.e., accrued benefits), and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to the first listed survivor of the following:  
surviving spouse, children, and dependent parents.  In all 
other cases, only so much of the accrued benefit may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  In Bonny v. Principi, 16 
Vet. App. 504 (2002), the United States Court of Appeals for 
Veterans Affairs (Court) held that section 5121(a) provides 
for two types of payments, periodic monetary benefits to 
which an individual is entitled at death under existing 
ratings or decisions, which for the sake of clarity, the 
Court referred to as "benefits awarded but unpaid," and 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which for the sake of 
clarity, the Court referred to as "accrued benefits."  [The 
recent Veterans Benefits Act of 2003 removed the 2-year 
limitation on accrued benefits for deaths occurring on and 
after December 16, 2003.]  

Thus, in this case, to receive accrued benefits, the 
appellant must show that he as the executor of the veteran's 
estate paid the expenses of the veteran's last sickness and 
that the UMEs he is seeking reimbursement for were such 
expenses.  If he paid such expenses from the veteran's estate 
and the appellant is determined to be a proper appellant, 
then the RO should ask the appellant to submit information, 
showing which medical expenses the estate paid for the 
veteran during the last year of the veteran's life.  The 
Board reminds the appellant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Then, the RO should recompute the veteran's pension benefits 
for 2001 and for January and February 2002 and readjudicate 
the appellant's claim.  

With regard to the above readjudication, the Board notes that 
the veteran was placed in a nursing home on December 12, 2001 
(date of entitlement) and the veteran's informal claim for 
A&A benefits was received on January 30, 2002 (date of 
claim).  Except as otherwise provided, the effective date of 
an award of pension or compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  Payment of monetary benefits, however, may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 
(2003).  In readjudicating the claim, the RO should explain 
to the appellant the difference between the effective date 
and the date of payment of monetary benefits for the 
veteran's A&A award, providing the appellant with the 
governing law and regulations. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the appellant to 
clarify whether he as the executor of the 
veteran's estate paid the expenses of the 
veteran's last sickness and whether the 
unreimbursed medical expenses (UMEs) he 
is seeking reimbursement for were such 
expenses.  If the appellant paid such 
expenses from the veteran's estate, then 
the RO should ask the appellant to submit 
information, showing which medical 
expenses the estate paid for the veteran 
during the last year of the veteran's 
life.

2.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, to include consideration of the 
veteran's executor's standing as a proper 
appellant.  If the appellant is 
determined to be a proper appellant, the 
RO should recompute the veteran's pension 
benefits for 2001 and January and 
February 2002 and give an explanation of 
the difference between the effective date 
and the date of payment of monetary 
benefits for the veteran's A&A award.  If 
any determination remains adverse, the 
appellant should be furnished a 
supplemental statement of the case, which 
discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal.  The requisite period of 
time for a response should be afforded.  

The purposes of this remand are to comply with due process of 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



